Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment, filed 2/16/21, has been entered. Claims 1-20 remain pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,923,999. Although the claims at issue are not identical, they are not patentably distinct from each other because both devices comprise the processors utilizing the same three clocks with minor differences, directed to the elements, which were dropped for the obvious reason to simplify the processor.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,547,714. Although the claims at issue are not identical, they are not patentably distinct from each other because both devices comprise the processors utilizing the similar three clocks with minor differences, directed to the elements, which were dropped for the obvious reason to simplify the processor, particularly with examples of the different symbol extension amount, which are defined by the factors 2 and 4.


Claim Rejections - 35 USC § 112
In ling of Applicant’s amendment, the rejection of claims 1-18 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 




Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7-10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Zhang US 8,867,653.
Regarding claims 1 and 19, Zhang teaches a method and a device (one of the devices of the wireless communication system shown on Fig. 1 and described on 4:11-41) comprising: processing circuitry and communication interface (corresponding host processor with antennae, as shown on Fig. 1) configured to:
receive a signal from another device via a wireless communication channel (the devices are operating according to the wireless communication protocol using the corresponding communication channel, as described on 3:34-65); 
generate a first clock signal according to a first downclocking factor (generate a first clock for the short band operation, as described on 9:30-45, using the regular mode downclocking factor of 10, as described on 13:38-59); 
process a first at least one orthogonal frequency division multiplexing (OFDM) symbol of an OFDM packet (the signal comprises portions which used different clocks and modulations, as described on 13:47-59) of the signal based at least on the first clock signal to extend 
generate a second clock signal according to a second downclocking factor; and process a second at least one OFDM symbol of the OFDM packet based at least on the second clock signal to extend OFDM symbol duration of the second at least one OFDM symbol of the OFDM packet (select the downclocking factor for the range extension mode, which corresponds to the downloading factor, that is higher compared with the downloading factor of the regular mode and is 20, as described on 13:38-53, which corresponds to the OFDM symbol, as described above) by a different symbol extension amount than the third OFDM symbol duration of at least one OFDM symbol of the OFDM packet (the data units of the OFDM packet are using different downclocking ratios, ½, 2/3, ¾, etc., for the extended OFDM symbols, corresponding to meet the desired bandwidth, as described on 14:13-49, resulting in the third OFDM symbols with the duration different from the second OFDM duration amount).
Regarding claims 2 and 20, Zhang teaches receiving the third/basic clock, which is used for downclocking with factor 10 for the first clock and factor 20 for the second clock, as described on 13:37-59.
Regarding claim 3, Zhang teaches receiving another signal from another station, as shown on Fig. 1, using the corresponding communication channel, as described on 3:34-65,
receiving and processing two OFDM symbols according to the third and the fourth downclocking factors, as described on 8:8-33. 
Regarding claim 5, Zhang teaches using different clocks for the OFDM symbols of the packet preamble and data field, as described on 9:12-67, wherein the preamble comprises a SIG field, as shown on Fig. 5 and described on 6:4-27.
Regarding claim 7, Zhang teaches using OFDM symbols comprising STF or LTF field, as shown on Fig. 2-6.
Regarding claim 8, Zhang teaches the second OFDM symbol including a data field, as shown on Fig. 13 and described on 9:30-67.
Regarding claims 9 and 10, Zhang teaches using his method in the AP or the client station of the wireless system, shown on Fig. 1 and described above.




Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 19 above, and further in view of Admitted Prior Art (Current Application, Description of Related Art, [0003]).
Zhang substantially teaches the device using a host processor and providing a wireless service to the plural stations, as shown on Fig. 1 and described above.
Zhang does not teach the device as a cellular telephone host.
Admitted Prior Art teaches different wireless communication systems, comprising the cellular telephone networks on [0003].
A combination of Zhang teaching and Admitted Prior Art teaching as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains, to implement the cellular telephone networks in the method/system of Zhang to make the system compatible with popular telephone service.



Response to Arguments
Applicant's arguments, filed 2/16/21, have been fully considered, but they are not persuasive.
On page 9 of the Response, Applicant argues that the amended claims 1 and 19 are allowable.
Examiner respectfully disagrees.
Zhang clearly teaches using the third variations of the extended OFDM symbols for the data transmission, wherein the length of the OFDM symbols is configured to meet the desired bandwidth of the data, as described on 14:13-49.
Examiner suggested amending claims 1 and 19 in the spirit of claim 11, which comprises the limitations, directed to the third clock.
However, the different approach by the Applicant and the absence of the terminal disclaimers resulted in the Final rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461